UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5134


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOYLE EDWARD GILLESPIE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:09-cr-00280-GRA-1)


Submitted:   November 30, 2010            Decided:   January 3, 2011


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher R. Antley, DEVLIN & PARKINSON, P.A., Greenville,
South Carolina, for Appellant.    Leesa Washington, Assistant
United   States Attorney,  Greenville,  South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Doyle Edward Gillespie pled guilty to possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)

(2006).        He was sentenced to forty-six months’ imprisonment.

Gillespie’s attorney has filed a brief pursuant to Anders v.

California,      386       U.S.    738   (1967),     asserting,      in        his    opinion,

there    are    no    meritorious        grounds     for    appeal    but       questioning

whether    the       sentencing      court    properly       counted       certain       prior

convictions in determining Gillespie’s criminal history category

and in calculating his advisory Guidelines range.                          Gillespie was

notified of his right to file a pro se supplemental brief but

has not done so.                The Government declined to file a response.

Finding no reversible error, we affirm.

               This    court      reviews    a     sentence      under     a    deferential

abuse-of-discretion standard.                 See Gall v. United States, 552

U.S. 38, 51 (2007).               The first step in this review requires the

court to ensure that the district court committed no significant

procedural error, such as improperly calculating the Guidelines

range,    failing          to    consider    the    18     U.S.C.    § 3553(a)         (2006)

factors, or failing to adequately explain the sentence.                                United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                                   If the

sentence   is     procedurally           reasonable,       the   court     considers        the

substantive reasonableness of the sentence, taking into account

the   totality        of    the    circumstances.          Gall,     552       U.S.    at   51.

                                              2
This court presumes that a sentence within a properly calculated

Guidelines range is reasonable.                     Rita v. United States, 551 U.S.

338, 346-56 (2007); United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007).

              Gillespie’s counsel suggests the district court erred

in calculating Gillespie’s criminal history category under the

Sentencing Guidelines.                Specifically, he maintains the district

court    improperly       counted       towards       Gillespie’s      criminal      history

points Gillespie’s prior sentences for state violations of a

protective order.             In assessing a sentencing court’s Guidelines

applications, this court reviews its legal conclusions de novo

and its factual findings for clear error.                             United States v.

Allen, 446 F.3d 522, 527 (4th Cir. 2006).

              First, Gillespie claims he should not have received

one point for the first protective order violation and then two

more points for the second protective order violation because

the offenses arose out of the same series of events and because

he    was   sentenced         for    both    offenses      on   the   same    day.      This

argument      is   without          merit.      The    presentence         report    reveals

Gillespie’s        two    sentences          were    the   result     of     two    separate

arrests and therefore they were properly counted as separate

prior    offenses        in   calculating        his    criminal      history      category.

See    U.S.   Sentencing            Guidelines      Manual      (“USSG”)     § 4A1.2(a)(2)

(2008)      (noting       that       prior     sentences        “always”     are     counted

                                                3
separately if the offenses were “separated by an intervening

offense”).

                 Gillespie         challenges             the    inclusion         of       these    same

sentences on the second ground that a violation of a protective

order is not a criminal offense.                           This argument, too, is without

merit as the statute under which Gillespie was sentenced, Va.

Code       Ann.       § 16.1-253.2            (2010),       defines         a    violation          of     a

protective order as a Class 1 misdemeanor, for which Gillespie

received          over       thirty      days’        imprisonment.               See       also     USSG

§ 4A1.2(c)(1)            (sentence        of    thirty          days   or       more    for    criminal

contempt of court, and offenses similar to it, is counted in a

defendant’s criminal history).

                 Gillespie’s          last     challenge          to    the      inclusion      of       his

sentences for violations of a protective order is on the ground

that       the    Virginia        court        that       accepted      his      guilty       plea       and

sentenced         him       for   these       offenses,         the    Virginia         Juvenile         and

Domestic Relations District Court (“J & D court”), lacked the

authority to impanel a jury.                          According to Gillespie, because

the    J    &     D    court      has    no     authority         to    impanel         a    jury,       the

inclusion of these convictions in his criminal history category

calculations            violated        his    right       to    a     trial      by    a    jury    and,

therefore,            was    inappropriate.                However,         as    defense       counsel

concedes, Gillespie was entitled to appeal any verdict issued by

the J & D court to the Virginia circuit court, where he could

                                                      4
have received a de novo jury trial if he so chose.                          Va. Code

Ann. § 16-1-296(E) (2010).              Accordingly, Gillespie’s sentences

for his violations of a protective order were properly included

in the calculation of his criminal history points.

             Gillespie’s last argument is that the sentencing court

improperly treated his prior South Carolina conviction for third

degree arson as a “crime of violence,” raising his offense level

from fourteen to twenty.           This court reviews de novo whether a

prior conviction qualifies as a “crime of violence” for purposes

of a sentencing enhancement.               United States v. Williams, 326

F.3d 535, 537 (4th Cir. 2003).

             The probation officer assessed a base offense level of

twenty under USSG § 2K2.1(a)(4)(A) because Gillespie committed

the    instant     offense     “subsequent          to   sustaining       one        felony

conviction    of     either    a   crime       of   violence     or   a    controlled

substance,” namely, third degree arson.                    A “crime of violence,”

as    used   here,    see     § 2K2.1    cmt.       n.1,    is   defined        in     USSG

§ 4B1.2(a) as –

      [A]ny offense under federal or state law, punishable
      by imprisonment for a term exceeding one year, that –

      (1)    has as an element the use, attempted use, or
             threatened use of physical force against the
             person of another, or

      (2)    is burglary of a dwelling, arson, or extortion,
             involves use of explosives, or otherwise involves
             conduct that presents a serious potential risk of
             physical injury to another.

                                           5
USSG § 4B1.2(a).

           In    determining    whether      a    conviction       qualifies     as   a

crime of violence under the Sentencing Guidelines, this court

uses the “categorical approach.”                 United States v. Seay, 553

F.3d 732, 737 (4th Cir.) (citations omitted), cert. denied, 130

S. Ct. 127 (2009); see also Taylor v. United States, 495 U.S.

575,   600-02    (1990).       Under   this       approach,        the   court   must

consider an offense “generically” — i.e., “in terms of how the

law defines the offense and not in terms of how an individual

offender   might   have    committed    it       on   a    particular      occasion.”

Begay v. United States, 553 U.S. 137, 141 (2008) (citing Taylor,

495 U.S. at 602).        Thus, the court may look only to the fact of

conviction and the statutory definition of the prior offense.

Taylor, 495 U.S. at 602.

           A    person   is   guilty   of    third        degree   arson    in   South

Carolina when that person willfully and maliciously

            (1) causes an explosion, sets fire to, burns, or
       causes a burning which results in damage to a building
       or structure other than those specified in subsection
       (A) or (B), a railway car, a ship, boat, or other
       watercraft, an aircraft, an automobile or other motor
       vehicle, or personal property; or

            (2) aids, counsels, or procures a burning that
       results in damage to a building or structure other
       than those specified in subsection (A) or (B), a
       railway car, a ship, boat, or other watercraft, an
       aircraft, an automobile or other motor vehicle, or
       personal property with intent to destroy or damage by
       explosion or fire; whether the property of himself or
       another, is guilty of arson in the third degree and,

                                       6
     upon conviction, must be imprisoned not less than one
     and not more than ten years.

S.C. Code Ann. § 16-11-110(C) (2010).                We have recently held

that the modern, generic crime of arson involves the burning of

real or personal property.            United States v. Knight, 606 F.3d

171, 174 (4th Cir. 2010).             Because the South Carolina arson

statute substantially corresponds to the generic, contemporary

definition of arson, we conclude that a conviction under the

statute is a crime of violence for Guidelines purposes.                     The

district court therefore did not err in relying on Gillespie’s

arson conviction to increase his base offense level to twenty.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore   affirm    the   district    court’s   judgment.

This court requires that counsel inform Gillespie, in writing,

of his right to petition the Supreme Court of the United States

for further review.        If Gillespie requests that a petition be

filed,    but    counsel   believes    that   such   a   petition   would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on Gillespie.              We dispense with oral

argument because the facts and legal contentions are adequately




                                       7
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  8